Title: To Thomas Jefferson from Joseph Fenwick, 15 January 1791
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 15 Jany. 1791.

The above is a copy of my last. Since we are assured of Peace between the maritime powers of Europe.
The National Assembly has not yet pronounced definitively on any comercial regulations with foreign powers.
The Committee who the Fish oil business was refered to have reported in favor of the admission of American oils, but the Chamber of Commerce will not I believe send forward a member on the business to the Assembly, contenting themselves with writing to their deputies expressing their sentiments thereon. Mr. Short writes me he has now great hopes that the Tobacco business will be decided on favorable to the American commerce. The Oil he is more dubious of.—With the greatest respect I have the honor to be Sir Your most Obdient & most humble Servant,

Joseph Fenwick

